DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17157767 filed on May 05th, 2021 in which claims 71-72 and 76-93 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 05/05/2021 are acceptable for examination proceedings.

Claim Objections
5.	Claims 71, 82 and 90 are objected to because of the following informalities: 
  	In the claims, it appears the Applicant intended the second element “b.” to read “c.”. 
 	Claim 93 is also objected to because the method steps “b.” is repeated.  
 	Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
8.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 71-72 and 76-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71-73, 80-82, 84-85 and 87-98 of U.S. Patent No. 10,933,661 to Landa et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially directed to the same subject matter.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US Pat. Nº 6,318,853), in view of Kato (US Pat. Nº 5,683,841).

13.	Regarding independent claim 90: Asano et al. disclosed a printing system (Col. 2, line 27; also see Fig. 7, reference 80) comprising:
 	a. an intermediate transfer member (ITM) comprising a flexible endless belt (Col. 2, line 26; also see Fig. 7, reference 13) mounted over a plurality of guide rollers (Fig. 7, references 11 and 12); 

 	c. an impression station through which the lower run of the ITM passes, the impression station being disposed downstream of the image forming station and configured to transfer the ink images from the ITM surface to substrate (Col. 2, lines 36-41; also see Fig. 7, the transfer roller 16 for transferring the image to the substrate P); and 
 	d. a treatment station disposed downstream of the impression station and upstream of the image forming station for forming a uniform thin layer of a liquid treatment formulation onto the ITM surface at the lower run thereof (Col. 2, lines 45-48; also see Fig. 7, reference 90 disposed downstream of the impression station 16 and upstream of the image forming station 20 at a lower run of the ITM 13).
 	In the embodiment of Fig. 7, Asano et al. are silent about the treatment station comprising: i. a coater for coating the ITM with the liquid treatment formulation; and ii. a coating thickness-regulation assembly for removing excess liquid so as to leave only the desired uniform thin layer of treatment formulation, the coating thickness-regulation assembly comprising a vertically-oriented blade, wherein a tip of the vertically oriented blade faces, and is disposed below, a horizontally-oriented section of the ITM surface at the lower run so that the vertically oriented blade is normal to the horizontally-oriented section of the ITM surface.
 	However, in the embodiment of Fig. 1, Asano et al. disclosed a treatment station comprising: i. a coater for coating the ITM with the liquid treatment formulation (Col. 3, lines 27-28; also see Fig. 1, reference 30); and ii. a coating thickness-regulation assembly for removing excess liquid so as to leave only the desired uniform thin layer of treatment formulation (Col. 5, lines 18-24; also see Fig. 1, reference 40). Furthermore, Kato disclosed a coating thickness-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kato with those of Asano et al. by providing a vertical blade on the lower run of the ITM in order to control the amount of treatment solution applied to the surface of the ITM and improve the image quality by achieving an efficient transfer of the image from the ITM to the substrate.

14.	Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US Pat. Nº 6,318,853), in view of Kato (US Pat. Nº 5,683,841) as applied to claim 90 above and further in view of Taniuchi et al. (US Pat. Nº 7,494,213).

15.	Regarding claim 93: The combination of Asano et al. and Kato disclosed a method of printing comprising 
 	a. providing an aqueous ink (Fig. 1, reference 20) and an aqueous treatment formulation (Fig. 1, reference 30), b. providing the system of claim 90, the intermediate transfer member (ITM) thereof having a release surface (Fig. 1, reference 13; also see the rejection of claim 90); 
 	b. at the treatment station, applying the aqueous treatment formulation to the release surface of the ITM to form a wet treatment layer thereon (Col. 3, lines 27-28; also see Fig. 1, reference 30); 
 	d. at the image forming station, depositing droplets of the aqueous ink onto the dried treatment film to form an ink image thereon (Fig. 1, the printing station 20 deposits droplets on the treatment layer formed by the treatment station 30);

 	The combination of Asano et al. and Kato is silent about c. subjecting the wet treatment layer to a drying process to form a dried treatment film from the wet treatment layer and on the ITM; and e. drying the ink image to leave an ink-image residue on the release surface of the ITM.
 	Taniuchi et al. disclosed a method of a printing apparatus (See Fig. 2), comprising applying a treatment solution at a station (Fig. 2, reference 4) disposed upstream of a print station (Fig. 2, reference 5), comprising subjecting the wet treatment layer to a drying process to form a dried treatment film from the wet treatment layer and on a substrate (Fig. 2, reference 7 on an upstream side of the print station 5); and e. drying the ink image to leave an ink-image residue on the release surface of the substrate (Fig. 2, reference 7 on a  downstream side of the print station 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taniuchi et al. with those of the combination of Asano et al. and Kato by drying the treatment layer and the finished image in order to prevent smearing of the printed image.

Allowable Subject Matter
16.	Claims 71-72 and 76-89 are allowable, provided the double patenting rejection is overcome.

17.	Claims 91 and 92 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the double patenting rejection is overcome.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
19.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853